Exhibit 10.21

AMENDED AND RESTATED SEPARATION AND CONSULTING AGREEMENT AND RELEASE

This Amended Separation and Consulting Agreement and Release (this “Agreement”)
is made by and between Jeffrey M. Bizzack (“Employee”) and ServiceSource
International, Inc. (the “Company”) (collectively referred to as the “Parties”
or individually referred to as a “Party”). This Agreement replaces and
supersedes the Separation Agreement signed by the parties October 5, 2012.

WHEREAS, Employee and Company entered into that certain Separation and
Consulting Agreement on October 5, 2012 (“Separation Agreement”); and

WHEREAS, the Parties wish to amend the Separation Agreement to extend Employee’s
full-time employment by three months and, as a result, adjust his consulting
services to begin three months later;

WHEREAS, Employee and Company entered into that certain Amended and Restated
Employment and Confidential Information Agreement as of October 20, 2010 (the
“Employment Agreement”);

WHEREAS, the Company and Employee have entered into those certain share option
agreements (the “Equity Agreements”) evidencing the grant to Employee of options
to purchase common stock of the Company (the “Options”) and/or receive
restricted stock units (“RSU’s”) with grant dates of February 27, 2009 and
December 16, 2010, pursuant to the terms of the ServiceSource International, LLC
2008 Share Option Plan (the “2008 Plan”) and February 7, 2012, pursuant to the
terms of the ServiceSource International, Inc. 2011 Equity Incentive Plan
(together with the 2008 Plan, the “Stock Plans”);

WHEREAS, the Company and Employee have arrived at a mutual agreement that
(1) Employee’s title will change to Vice Chairman, effective October 5, 2012,
and (2) Employee’s employment with the Company will terminate effective as of
March 31, 2013, and desire to amend the Employment Agreement to reflect such
agreement; and

WHEREAS, the Parties wish to provide for a post-termination consulting
arrangement as provided herein;

WHEREAS, the Parties wish to agree to the form of termination releases and the
like, as contemplated by the Employment Agreement;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

1. Amendment of Term of Employment; Separation. Section 3 of the Employment
Agreement is hereby deleted. Employee shall continue his employment with Company
through and including March 31, 2013 (the “Employment Separation Date”) in
accordance with the Employment Agreement (subject to the amendments thereto set
forth in this Agreement). Employee’s employment shall terminate as of the close
of business on the Employment



--------------------------------------------------------------------------------

Separation Date. As of the Employment Separation Date, Employee shall resign
from any and all offices and directorships Employee has with the Company.
Employee shall execute such additional documents as requested by the Company to
evidence the foregoing.

2. Post-Employment Consulting Services. The Company agrees to retain Employee,
and Employee agrees to serve, as Vice Chairman on a consulting basis, reporting
to the Company’s Chief Executive Officer, in which role he shall be reasonably
available to provide non-exclusive consulting services to the Company as needed
(a) to meet with prospects and/or existing customers in support of sales
pursuits, (b) to meet with customers and otherwise assist in customer retention
activities and (c) to consult on organizational design matters (the “Consulting
Services”) as an independent contractor for a term of six (6) months from the
Employment Separation Date and ending on September 30, 2013 (the “Consulting
Term”). Employee shall not provide consulting services to any Company competitor
during the Consulting Term. The Consulting Term may not be terminated by Company
except for “Cause” as defined in the Employment Agreement. Employee shall
perform the services that are reasonably requested of him by the Company’s Chief
Executive Officer during the Consulting Term. Employee shall provide the
Consulting Services on a good faith, commercially reasonable efforts basis.
Employee does not warrant or guaranty any specific result or outcome to the
Company on account of his Consulting Services.

Specific Consulting Services expected of Employee during his remaining
employment and through the Consulting Term include, without limitation, the
following as requested by the Company:

 

  1. Assistance with ACV expansions;

 

  2. Assistance with new customer implementations logos as requested by Mike
Smerklo and/or John Boucher.

 

  3. Assistance in transitioning the Company customers for whom Employee is
currently the executive sponsor.

 

  4. Assistance with the Company’s reorganization initiative (Project Clarity)
as requested.

 

  5. Assistance in recruiting and training Employee’s replacement (if any) if
requested by Company, and/or training those in the Company who assume Employee’s
current job functions.

 

  6. Assistance with President’s Club if requested by Company.

 

  7. Completion of the new Company account management model.

 

  8. Executive coverage for key customers

 

  9. Development of customer engagement program with Chief Marketing Officer.

As consideration for these Consulting Services, and subject to Employee timely
signing this Agreement and signing and not revoking the Supplemental Release (as
defined below), in each case, according to their respective terms, the Company
agrees to allow Employee, for acting in his consulting capacity, continued
vesting of his Options.

To the extent Employee is required to travel in the course of providing
Consulting Services, he will be reimbursed for his actual travel expenses. All
travel shall be mutually agreed in advance between Employee and the Company’s
Chief Financial Officer.

 

Page 2 of 8



--------------------------------------------------------------------------------

Nothing in this Agreement pertaining to Employee’s anticipated role as a
consultant, nor his continued access to a Company office, email account, laptop
computer, and telephone number (as applicable), shall in any way be construed to
constitute Employee as a continuing agent, officer, employee, or representative
of the Company after the Employment Separation Date. It is the intent of the
Parties that Employee’s separation of employment on the Employment Separation
Date shall constitute a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1). Accordingly, the Parties reasonably
anticipate that following the Employment Separation Date, Employee will be
providing Consulting Services to the Company for approximately thirty-six
(36) hours per month, but in all events at a level less than or equal to 20% of
the average level of Employee’s services to the Company in the 36-month period
prior to the Employment Separation Date.

3. Accrued Amounts. Not later than five (5) business days following the
Employment Separation Date, the Company will pay Employee all Accrued Amounts
(as defined below), subject to payroll deductions and required withholdings.
“Accrued Amounts” means any accrued but unpaid base salary through date of
termination paid in accordance with Company’s normal payroll practices,
unreimbursed business expenses incurred and submitted prior to the date of
termination paid in accordance with Company policies, and accrued but unused
vacation time through the date of termination due in accordance with Company
plans and policies. Based upon Employee’s completion of the 2012 fiscal year as
Vice Chairman, Employee will also be entitled to receive his bonus payment for
2012 at the funding percentage level applied to the executive management team by
the Company’s Board of Directors and/or Compensation Committee. Upon receipt by
Employee of all such Accrued Amounts payments, Employee shall execute and
deliver to Company the Release (“Release”) in the form of Appendix A attached
hereto.

4. Stock Options and Restricted Stock Units.

(a) The Parties agree that pursuant to the Equity Agreements and the Stock
Plans, the option vesting schedule set forth in Appendix B hereto is true and
correct. For clarity, Options and RSU’s that have vested as of the date hereof
are fully vested and not subject to any other conditions beyond those stated in
the applicable Stock Plans and/or Equity Agreements.

(b) The Parties agree that, for purposes of determining the number of Options
and/or RSU’s that have vested as of the end of the Consulting Term pursuant to
the terms of the Equity Agreements and the Stock Plans, Employee shall be deemed
to be a “Consultant” (as defined in the Stock Plans) and shall continue to vest
in accordance with the terms of the Stock Plan and the Stock Agreements during
the Consulting Term. Notwithstanding anything to the contrary in the Equity
Agreements or the Stock Plans, the Options shall cease any further vesting upon
the earliest to occur of (a) the end of the Consulting Term or such earlier date
on which the Consulting Services are terminated by either party hereto (subject
to Section 2 above) and (b) such earlier date on which Employee’s employment is
terminated for Cause or due to Employee’s resignation in accordance with the
terms of the Employment Agreement, provided, that upon (x) the termination of
Employee’s employment with the Company prior to March 31, 2013 by the Company
without “Cause” (as defined in the Employment Agreement) or (y) the termination
of the Consulting Services prior to September 30, 2013 by the Company for any
reason other than Cause (in each case, a “Qualifying Termination”), the Options
shall vest as to

 

Page 3 of 8



--------------------------------------------------------------------------------

that number of shares subject thereto that would have vested had Employee
remained employed by the Company through March 31, 2013 and remained as a
Consultant of the Company through September 30, 2013. In addition,
notwithstanding anything in the Equity Agreements or the Stock Plans to the
contrary, any Options that are vested as of the end of the Consulting Term (or
the date of any Qualifying Termination, if applicable) shall remain exercisable
for the period of ninety (90) days immediately following the end of the
Consulting Term (or the date of any earlier Qualifying Termination, if
applicable). The Options shall otherwise continue to be subject to all other
terms of the Stock Plan and the Stock Agreements, as applicable.

5. Benefits. Employee’s health insurance benefits shall cease on the last day of
March, 2013, subject to Employee’s right to continue his health insurance under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). If Employee elects
continuation coverage pursuant to COBRA within the time period prescribed
pursuant to COBRA for Employee and Employee’s eligible dependents, then the
Company will reimburse Employee on the last day of each month during the three
(3) month period immediately following the Employment Separation Date for the
COBRA premiums paid in such month for such coverage (at the coverage levels in
effect immediately prior to Employee’s termination of employment), provided,
that such reimbursement payments shall cease upon the date on which Employee
and/or Employee’s eligible dependents become covered under similar plans. Except
as set forth in Section 4 above, Employee’s participation in all other benefits
and incidents of employment, and the accrual of bonuses, vacation, and paid time
off, shall cease as of the Employment Separation Date.

6. Resumption of Stock Trading Plans. Beginning January 1, 2013, Employee may
reinstate any Rule 10b5-1 stack trading plans used by Employee to sell Company
stock.

7. Release. In addition to signing the form of release attached as Appendix A
following the Employment Separation Date, Employee hereby immediately waives any
claims for severance benefits under Section 8(a) of his Amended Employment
Agreement (dated December 8, 2010) on the grounds that changes to his job duties
prior to the execution of this Agreement constituted “Good Reason” for Employee
to voluntarily terminate his employment, as that term is defined in the Amended
Employment Agreement.

8. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Employment
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s Proprietary and Confidential Information (as defined in the
Employment Agreement) and non-solicitation of Company clients and employees.
Except as the Company otherwise determines is necessary for the performance of
the Consulting Services, Employee agrees that, upon the earlier of the
Employment Separation Date or any resignation by Employee or termination of
Employee for Cause,, Employee shall return all documents and other items
provided to Employee by the Company, developed or obtained by Employee in
connection with his employment with the Company, or otherwise belonging to the
Company, including all property in electronic form and all copies of Proprietary
and Confidential Information.

 

Page 4 of 8



--------------------------------------------------------------------------------

9. Supplemental Release. Within five business days after the termination of the
Consulting Term, Employee agrees to execute a supplemental release on
substantially the same terms as the Release (the “Supplemental Release”).

10. Non-solicitation. Employee agrees that for a period of twelve (12) months
immediately following the Employment Separation Date, Employee shall not
directly or indirectly solicit any of the Company’s employees for a competing
business or otherwise induce or attempt to induce such employees to terminate
employment with the Company. Employee agrees that any such solicitation during
that period of time would constitute unfair competition.

11. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

12. Disputes. This Agreement shall be governed by California law, without regard
to its principles of conflicts of laws. Any dispute arising from this Agreement
shall be subject to the exclusive jurisdiction of state and federal courts
located in the Northern District of California. The prevailing party in any such
dispute shall recover its reasonable attorneys’ fees and costs from the losing
party, including any fees or costs arising from an appeal.

13. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

14. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

15. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

16. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Employment Agreement and the Stock Agreements.

 

Page 5 of 8



--------------------------------------------------------------------------------

17. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.

18. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

19. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

 

  (a) he has read this Agreement;

 

  (b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

 

  (c) he understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) he is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  Jeffrey Bizzack, an individual Dated: January 8, 2013  

/s/ JEFFREY BIZZACK

  Jeffrey Bizzack   ServiceSource International, Inc. Dated: January 8, 2013  
By  

/s/ PAUL WARENSKI

 

Page 6 of 8



--------------------------------------------------------------------------------

APPENDIX A

(Form of Release)

FORM OF RELEASE

1. General Release. In exchange for the consideration provided by ServiceSource
International, Inc. or its successor (the “Company”) to the undersigned current
or former employee of the Company (the “Employee”) under this Agreement or the
employment agreement between the Company and the Employee, that Employee is not
otherwise entitled to receive, and Employee hereby generally and completely
releases the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Agreement. This general release includes, but is not limited to: (1) all
claims arising out of or in any way related to Employee’s employment with the
Company or the termination of that employment; (2) all claims related to
Employee’s compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), the Family and Medical Leave
Act; the Employee Retirement Income Security Act; California Fair Employment and
Housing Act (as amended ), any state labor code; the Equal Pay Act, of 1963, as
amended.

2. SECTION 1542 WAIVER. Employee hereby acknowledges that he has read and
understands Section 1542 of the Civil Code of the State of California, which
reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Employee hereby expressly waives and relinquishes all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the release of any unknown or unsuspected claims
Employee may have against the Company, its affiliates, and the entities and
persons specified above.

3. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.

 

Page 7 of 8



--------------------------------------------------------------------------------

4. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his/her name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

5. Nondisparagement. Each Party agrees to refrain from any disparagement,
defamation, libel, or slander of the other, and of any of the Releasees, and
agrees to refrain from any tortious interference with the contracts and
relationships of any of the Releasees.

6. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

7. ADEA Waiver and Release. Employee acknowledges that Employee knowingly and
voluntarily waives and releases any rights Employee may have under the ADEA, as
amended. Employee also acknowledges that the consideration given for the waiver
and release in the preceding paragraph hereof is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
Employee has been advised by this writing, as required by the ADEA, that:
(a) his waiver and release does not apply to any rights or claims that may arise
after the execution date of this Agreement; (b) Employee has been advised that
he have the right to consult with an attorney prior to executing this Agreement;
(c) Employee has been given twenty-one (21) days to consider this Agreement;
(d) Employee has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; and (e) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after this Agreement is executed by Employee, provided that the
Company has also executed this Agreement by that date (“Effective Date”). The
parties acknowledge and agree that revocation by Employee of the ADEA Waiver and
Release is not effective to revoke his waiver or release of any other claims
pursuant to this Agreement.

 

By:  

 

     Date:  

 

    Jeffrey Bizzack, Employee          By:  

 

     Date:  

 

    On behalf of ServiceSource International, Inc.         

 

Page 8 of 8